Citation Nr: 0737550	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-21 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus. 

3.  Entitlement to service connection for kidney disease, 
claimed as secondary to diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Lisa A. Lee, Attorney at law


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The veteran served on active duty in the United States Coast 
Guard from June 1962 until June 1965.  From August 1966 until 
January 1984 the veteran was a member of the Coast Guard 
Reserve.

In September 2002, the RO received the veteran's claim of 
entitlement to service connection for diabetes mellitus with 
secondary disabilities of hypertension and kidney disease.  
The December 2002 rating decision denied the veteran's claim.  
The veteran disagreed with the December 2002 rating decision 
and initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal in July 
2003.

In a decision dated May 21, 2004, the Board denied the 
veteran's claim.  The veteran duly appealed the Board's 
decision the United States Court of Appeals for Veterans 
Claims (the Court).  In a Memorandum Decision dated July 14, 
2006, the Court vacated the Board's May 2004 decision and 
remanded this matter.  

Based upon the findings contained in the July 2006 decision, 
the Board remanded this matter for additional development in 
March 2007.  In August 2007, the RO issued a Supplemental 
Statement of the Case (SSOC) which continued to deny the 
veteran's claim.  The matter was returned to the Board for 
further appellate review.  

For the reasons set out in the remand section below, the 
issue of entitlement to service connection of a kidney 
condition, claimed as secondary to diabetes mellitus, is  
REMANDED to the RO via the VA Appeals Management Center (AMC) 
in Washington, DC.

FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
at least in equipoise as to whether or not the veteran's 
diabetes mellitus manifested to a compensable degree within 
one year after active service.  

2.  The competent and probative medical evidence of record 
indicates that the veteran's hypertension is related to his 
diabetes mellitus.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is warranted.   
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307 3.309 (2007).

2.  Secondary service connection of hypertension is 
warranted.  38 C.F.R. § 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks service connection for diabetes mellitus as 
well as service connection of a secondary basis for 
hypertension and kidney disease. 
In substance, he contends that his diabetes mellitus became 
manifest to a compensable degree prior to the end of the one 
year statutory presumptive period.  The veteran further 
contends that he suffers from hypertension and kidney disease 
as a consequence of diabetes.  

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.  For reasons explained below, 
the issue of entitlement to service connection for kidney 
disease is being remanded for additional development.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000.  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002). 

With respect to this claim, the Board observes that its May 
2004 decision contained a detailed discussion as to why VCAA 
appropriate VCAA notice had been provided (see the Board's 
June 2005 decision, pages 4-6 ).   The July 2006 Memorandum 
Decision did not mention any alleged VCAA notice deficiencies 
[either as to adequacy of VCAA notice furnished by the RO or 
as to the Board's discussion of the adequacy of such notice 
in its May 2004 decision].  The Board believes that if any 
inadequacy had been present, this would have been brought to 
the Board's attention.  
 
The Court in its July 2006 memorandum decision pointed out 
several deficiencies in the duty to assist the veteran in the 
development of his claim.  The Board's March 2007 remand was 
calculated to rectify such perceived deficiencies.  
Additional private treatment records were obtained, and an 
additional medical opinion was added to the record.    

1.  Entitlement to service connection for diabetes mellitus.  

Pertinent law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).   Active military service is defined, in part, 
as active duty and any period of active duty for training 
(ACDUTRA). 
See 38 U.S.C.A. § 101(24) (West 2002); Paulson v. Brown, 7 
Vet. App. 466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

For certain chronic disorders, including diabetes mellitus, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  See 38 U.S.C.A. §§ 1101, 1110, 
1112, 1113,1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309(a) (2007).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.   
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

At the outset of its discussion, the Board observes that the 
official records do not indicate that the veteran served in 
Vietnam, and the veteran himself does not appear to so 
contend.  Accordingly, the statutory presumptions relating to 
herbicide exposure are not for application in this case.  See 
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e) (2007).

As noted above, in order to establish service connection for 
a claimed disorder, there must be: (1) evidence of a current 
disability; (2) evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease and the 
current disability.  See Hickson, supra.

There is competent medical evidence that the veteran 
currently has diabetes mellitus, to include the "Current 
Level of Disability Questionnaire" which was signed by Dr. 
J.P. on August 2002.  Hickson element (1) has therefore been 
satisfied.

With respect to Hickson element (2), evidence of in-service 
incurrence of disease (including within the one year 
presumptive period after service), the record does not 
demonstrate, nor does the veteran appear to contend, that he 
had diabetes or any manifestation thereof during his period 
of active duty, which ended in June 1965.   The veteran 
contends, in essence, that his diabetes first became manifest 
to a compensable degree during the one year presumptive 
period after service.  Therefore satifisfying Hickson 
elements (2), in-service incurrence of disease, and Hickson 
element (3), by showing a presumptive nexus between service 
and current disability.  

The veteran separated from service in June 1965 and the 
presumptive period therefore concluded in June 1966.  There 
is no indication that diabetes mellitus was manifested to a 
compensable degree [i.e., of such severity to at least 
require a controlled diet] during that period.  In support of 
his claim, the veteran refers to an August 1966 medical 
record which referred to diabetes.  Not only was this after 
the one year presumptive period, but it contained no 
suggestion that diabetes was manifested to a compensable 
degree.

This does not end the Board's inquiry, however.  See 
38 C.F.R. § 3.303(d), discussed above [service connection may 
be granted for a disease diagnosed after discharge when all 
the evidence establishes that the disease was incurred in 
service].  The evidence of record which addresses this point 
is limited to the March 2003 opinion of Dr. J.P, the 
responses of Dr. J.P. to the September 2002 
"Interrogatories" and the July 2007 VA medical opinion.  
 
The March 2003 opinion of his treating physician, Dr. J.P., 
found that it was "most likely" that the veteran was 
suffering from diabetes to a compensable degree during the 
presumptive period, that is to say prior to June 1966.  Dr. 
J.P. evidently based that conclusion on the findings of sugar 
in the blood of the veteran by a Coast Guard doctor in August 
1966.  However, Dr. P. opined that "pathophysiology of 
diabetes would indicate that the time of actual diagnosis is 
not the time of onset" and that it was likely that the 
veteran had suffered from diabetes during the presumptive 
period, which had ended approximately two months prior.  

Similarly, in his September 2002 opinion Dr. P. concluded 
that it was "more likely than not" that the veteran 
suffered from diabetes during active duty.  

Finally, there is of record the July 2007 VA medical opinion.  
The examiner in July 2007 noted the opinions of Dr. P. and 
the state of the veteran's service medical records to include 
the August 1966 findings of the Coast Guard which showed 
sugar in the veteran's urine and a history of an unexplained 
20 pound weight gain between August 1965 and August 1966, 
that is to say, an expression of diabetic symptomatology 
within the presumptive period.  Based upon a review of the 
records and the examination of the veteran, the July 2007 
examiner determined that he could not ascertain at what point 
prior to August 1966 the veteran's diabetes mellitus had its 
onset or became manifest to a compensable degree.  Any 
opinion setting that manifestation within the presumptive 
period or outside the presumptive period would require "mere 
speculation."

As was discussed in detail in the Board's May 2004 decision, 
the opinions of Dr. J.P. are somewhat cursory and limited in 
scope.  The Board's remand was calculated to clear up the 
matter.  The July 2007 reviewer determined that he cannot 
rule in or rule out manifestations of diabetes to a 
compensable degree within the presumptive period.  Under such 
circumstances, the benefit of the doubt rule, discussed 
above, comes into play.   Resolving doubt in the veteran's 
favor (including the doubt created by the veteran's 
contemporaneous assertions in the late 1960s that he did not 
suffer from diabetes), the Board finds that the evidence is 
at least in equipoise as to a presumptive period compensable 
manifestation of diabetes.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007).  

Hickson elements (2) and (3) have therefore been satisfied.  
Accordingly, the benefits sought on appeal are granted.  

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus. 

Pertinent law and regulation

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2006); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran's private medical records and the July 2007 VA 
examination clearly establish the existence of hypertension.  
In this decision, the veteran has been granted service 
connection of diabetes.  Wallin elements (1) and (2) are 
therefore established.  

Turning to the final element, medical nexus, the July 2007 VA 
examiner found that the veteran's hypertension was at least 
as likely as not related to his diabetes.  There is no 
competent medical evidence to the contrary.  Accordingly, 
Wallin element (3) is also met.  

Having met the criteria for the establishment of secondary 
service connection of hypertension, the benefit sought on 
appeal is granted.  


ORDER

Entitlement to service connection for diabetes mellitus is 
granted.  

Entitlement to service connection for hypertension, claimed 
as secondary to diabetes mellitus, is granted.  


REMAND

3.  Entitlement to service connection for kidney disease, 
claimed as secondary to diabetes mellitus.  

With respect to Wallin element (2), as set out in detail 
above, service connection for diabetes mellitus has been 
granted by the Board in this decision.  
  
With respect to element (1), current disability, the medical 
evidence of record is somewhat equivocal as to whether or not 
the veteran suffers from kidney disease.  No kidney disease 
was found at the time of the July 2007 VA examination.  
However, private treatment records from May 1997 refer to 
"kidney failure".   
This must be clarified.

In that regard, the Board notes that the veteran's attorney 
has submitted additional medical records directly to the 
Board.  These records appear to indicate that current kidney 
disease exists.  However, the veteran's attorney has not 
waived RO consideration of the documents.  See 38 C.F.R. § 
20.1304 (2007).  

In addition, the evidence of record does not contain a nexus 
opinion discussing the relationship, if any, between the 
veteran's diabetes and any diagnosed kidney disease.  The 
nexus issue, in its present state, raises questions that must 
be addressed by an appropriately qualified physician.  See 
Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 
C.F.R. § 3.159(c)(4) (2005) [a medical examination or opinion 
is necessary if the information and evidence of record does 
not contain sufficient competent medical evidence to decide 
the claim].

Accordingly, the Board finds that this issue must be remanded 
in order to obtain a medical opinion as to the nature and 
etiology of any current kidney disease. 

Accordingly, the case is REMANDED for the following action:

1.  VBA should arrange for an appropriate 
medical professional to review the 
veteran's claims folder and issue an 
opinion as to whether or not the veteran 
suffers from any diagnosed kidney disease.  
Additionally, the reviewing professional 
should also opine as to whether it is as 
likely as not that any diagnosed kidney 
disease is related to, or has been 
aggravated by, the veteran's service-
connected diabetes mellitus.  If deemed 
necessary by the reviewing professional, 
the veteran may be referred for a VA 
examination or other diagnostic testing.  
A copy of the opinion should be associated 
with the veteran's VA claims folder

2.  Following the completion of the 
foregoing, and after any additional 
development which it deems to be 
necessary, VBA should readjudicate the 
veteran's claim.  If the claim is denied, 
in whole or in part, VBA should provide 
the veteran and his representative with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review, if otherwise in 
order. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


